DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 3, 7, 13-14, 16-17, 19-20, 23 are cancelled.
Claims 2, 4-6, 8-12, 15, 18 are currently amended.
Claims 21-22 are previously presented.
Claim 24 is new.

Election/Restrictions

Applicant’s election without traverse of Claims 15, 2, 4-6, 8-12, 15, 18, 21-22, 24 in the reply filed on 4/18/2022 is acknowledged.

Election was made without traverse in the reply filed on 4/18/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 24, 2, 4-6, 8-12, 15, 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claims 15, 24 recite the broad recitation a maximum molding temperature of 330 C, and the claim also recites a maximum molding temperature of 340 C / 350 C / 360 C which is the narrower statement of the range/limitation. 
In the present instance, claims 15, 24 recite the broad recitation a residence time of at least 3 minutes, and the claim also recites a residence time of at least 6 minutes / 10 minutes which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claim 10, the standard ASTM D1925 is a standard which has been known to vary from year to year and therefore not an absolute but a relative measurement of the yellowness of the recited object manufactured from the claimed compositional material, and therefore indefinite for the purposes of claim construction under 35 U.S.C. 112(b).
For the purposes of compact prosecution, Examiner has interpreted that any degree of yellowness is sufficient to read on the claimed subject matter.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 15, 8, 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takano (JP 3667534).

Regarding claims 15, Takano discloses: use of sulfonic acid at a concentration of 5 ppm in an injection molding method (see title, [0033], [0026]).
	The Takano reference discloses: wherein the maximum molding temperature is at least 330 C at a residence time of 3 minutes (see [0338] of Takagi, [0035] discloses average residence time of 60 min – the species anticipates the genus – see MPEP 2144.05, a temperature above the recited temperature is disclosed).

	Regarding claim 8, the disclosure of Takano is a species of concentration of sulfonic acid that can anticipate the entire range (see cited portions of Takano above as well as MPEP 2144.05 regarding the anticipation / obviousness of similar / overlapping / approaching ranges amounts and proportions).

	Regarding claim 21, the disclosure of Takano makes no mention of inclusion of hydroxyl phenolic end groups and therefore is interpreted as not having any of such end-groups therein.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takano (JP 3667534) and further in view of Kamps (US 2008/0011513).

	Regarding claim 2, the Takano reference does not teach that the polycarbonate is a homopolymer.
	In the same field of endeavor of injection molding of polycarbonate as Takano and Applicant’s claims (see title, [0083]), Kamps discloses: wherein the polycarbonate is a homopolymer.
	To select the polycarbonate homopolymer of Kamps in the injection molding method of Takano would have been a substitution of known equivalents suitable for their intended purposes, which was desirable in Takano.
	Use of the materials of Kamps in the method of Takano had the benefit that it allowed for the improved conductive properties and overall physical performance ([0054]), which was desirable in Takano.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the homopolymeric polycarbonate materials of Kamps with the injection molding method of Takano to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of conductive properties and overall physical performance, which was desirable in Takano.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takano (JP 3667534) and further in view of Pai-Paranjape (US 2013/0225763).

Regarding claim 4, Takano does not disclose: wherein the PC resin has a purity greater than 99.6%.
In the same field of endeavor of preparations of polycarbonate resins as Takano and Applicant’s claims (see title, abs), Pai-Paranjape discloses: wherein the polycarbonate powder has a purity of greater than 99.7% ([0005]-[0013]).
To select the purity of the resin of Pai-Paranjape in the injection molding method of Takano had the benefit that it enhanced the optical properties of the resulting film (see title), which was desirable in Takano.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the purity of the polycarbonate resin of Pai-Paranjape with the injection molding method of Takano to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the enhanced optical properties of the resulting film, which was desirable in Takano.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takano (JP 3667534) and further in view of Kobayashi (US 2004/0132919).

Regarding claim 5, Takano does not disclose: the recited Markush grouping of molecular structures.
 In the same field of endeavor of molded article manufacture as Takano and Applicant’s claims (see title, abs), Kobayashi discloses: wherein an unsaturated sulfonic acid is included in the resin composition ([0005]).  The composition of Kobayashi is taken as a species that can anticipate the genus of chemicals claimed – see MPEP 2144.09 regarding the obviousness of chemical homologs.  An entire class of molecules has been claimed by Applicant and the molecules / homologs of Kobayashi are interpreted as rendering obvious the claimed subject matter. 
To add the unsaturated sulfonic acid of Kobayashi to the injection molding method of Takano had the benefit that it allowed for the creation of an object with anti-static properties ([0005]), which was desirable in Takano.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the homologs of unsaturated sulfonic acids of Kobayashi with the injection molding method of Takano to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the creation of objects with anti-static properties, which was desirable in Takano.

Claims 6, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (JP 3667534) and further in view of Inoue (US 2001/0041759).

Regarding claim 6, Takano does not disclose: wherein the sulfonic acid comprises p-toluene sulfonic acid.
In the same field of endeavor of polycarbonate resins as Takano and Applicant’s claims (see title, abs), Inoue discloses: use of p-toluene sulfonic acid for the preparations of polycarbonates (see claims 13, 19).
To select the sulfonic acid of Inoue in the polycarbonate injection molding method of Takano had the benefit that it allowed for the improvement of retention stability and water resistance (see [0093]), which was desirable in Takano.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the p-toluene sulfonic acid of Inoue with the injection molding method of Takano to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of retention stability and water resistance, which was desirable in Takano.

Regarding claim 24, see the rejection of claim 6 presented above, which has identical claim scope as claim 6.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takano (JP 3667534) and further in view of Otonari (US 2013/0281586).

Regarding claim 9, Takano does not disclose: wherein the composition comprises a colorant.
In the same field of endeavor of molded article design as Takano and Applicant’s claims (see title, abs), Otonari discloses: wherein the molded composition includes additives such as pigments / dyes ([0057]).
To add colorants / pigments / dyes as in Otonari in the injection molding method of Takano was a suitable design for the manufacture of injection molded articles, which was desirable in Takano.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the colorant / pigment / dyes of Otonari with the injection molding method of Takano to arrive at the claimed invention before the effective filing date because doing so was a suitable design for its intended uses, which was desirable in Takano.

Claims 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (JP 3667534).

Regarding claim 10, Takano does not disclose: wherein a 3.2 mm molded plaque formed from the composition exhibits when tested a yellowness index of less than 4.
To make the yellowness index of the plaque formed from the composition have a yellowness index of less than 4 would have been an aesthetic design change within the level of skill of one of ordinary skill in the art.
Aesthetic design changes have been held as prima facie obvious to one of ordinary skill in the art before the effective filing date -  see MPEP 2144.04(I) regarding the obviousness of aesthetic design changes before the effective filing date.
Therefore, it would have been obvious to one of ordinary skill in the art to make a plaque of the composition with a yellowness index of less than 4 in the composition of Takano to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the change which was an aesthetic design change, which was desirable in Takano.

Regarding claim 12, Takano does not disclose: wherein a 3.2 mm molded plaque formed from the composition exhibits when tested in accordance with ASTM D1925, exhibits a yellowness index that is between 1.5 and 2.
To make the yellowness index of the plaque formed from the composition have a yellowness index of between 1.5 and 2 would have been an aesthetic design change within the level of skill of one of ordinary skill in the art.
Aesthetic design changes have been held as prima facie obvious to one of ordinary skill in the art before the effective filing date -  see MPEP 2144.04(I) regarding the obviousness of aesthetic design changes before the effective filing date.
Therefore, it would have been obvious to one of ordinary skill in the art to make a plaque of the composition with a yellowness index of less than 4 in the composition of Takano to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the change which was an aesthetic design change, which was desirable in Takano.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takano (JP 3667534) and further in view of Weber (WO 0138436).

Regarding claim 11, Takano does not disclose: wherein all of the polycarbonate in the composition was formed via an interfacial polymerization process.
In the same field of endeavor of molded articles as Takano and Applicant’s claims (see title, abs), Weber discloses: wherein the polycarbonate is formed via interfacial polymerization (see translated document pp. 5, ll. 173-179).
To form the polycarbonate of Takano by interfacial polymerization as in Weber would have been a suitable method for the formation of polycarbonate materials, which was desirable in Takano.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the interfacial polymerization of Weber as a method of manufacturing the polycarbonate of Takano to arrive at the claimed invention before the effective filing date because doing so was a suitable design for the formation of polycarbonate materials, which was desirable in Takano.
Examiner recommends demonstration of unobvious results for manufacture of the specific materials of the instant specification as compared to Takano / Weber.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Takano (JP 3667534) and further in view of Funakoshi (KR 2002/0018677).

Regarding claim 18, Takano does not disclose: wherein the article is selected from the group consisting of: a lens.
In the same field of endeavor of molded article design as Takano and Applicant’s claims (see title, abs), Funakoshi discloses: wherein the polycarbonate composition that includes sulfonic acid is useful in manufacture of objects which require high thermal stability including lenses (see translated detailed description).
To select the composition as in Takano in the method of manufacturing a lens of KR 2002/0018677 would have been the selection of a known design for its intended uses, which was desirable in Takano.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the composition of Takano with the method of forming a lens of KR 2002/0018677 to arrive at the claimed invention before the effective filing date because doing so would have been the selection of a known design / suitable design for its intended uses, which was desirable in Takano.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano (JP 3667534) and further in view of Inoue (US 2001/0041759).

Regarding claim 18, Takano does not disclose: wherein the sulfonic acid comprises: a polystyrene sulfonic acid.
In the same field of endeavor of injection molded articles as Takano and Applicant’s claims (see title, abs), Inoue discloses: a polystyrene sulfonic acid (see claims 14, 20). 
To select the particular species of sulfonic acid of Takano as in the injection molding process of Inoue had the benefit that it was suitable for optical uses, which was desirable in Takano.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the polystyrene sulfonic acid of Inoue with the method of Takano to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the benefit that it was suitable for optical uses, which was desirable in Takano.

Conclusion

Citation of related / pertinent prior art: Tsunemori (CN 101295161) discloses: use of polycarbonates and sulfonic acid in a method of injection molding where the temperature is from 300-450 C.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GUY F MONGELLI/Patent Examiner, Art Unit 1743